Exhibit 10.1

SECOND AMENDMENT TO THE

AMGEN RETIREMENT AND SAVINGS PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2006)

The following sections of the Amgen Retirement and Savings Plan are hereby
amended effective as of January 1, 2006, as follows:

 

1. Section 4.6 of the Plan shall be amended in its entirety to read as follows:

 

  4.6 Catch-up Contributions. All Participants who are eligible to make
Participant Elected Contributions under this Plan and who have attained age 50
before the close of the Plan Year shall be eligible to make Catch-up
Contributions in accordance with, and subject to the limitations of,
Section 414(v) of the Code. Catch-up Contributions shall be equal to any whole
percentage of the Participant’s Compensation, except that this whole percentage
shall not exceed 50% of his or her Compensation. Such Catch-up Contributions
shall not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Sections 402(g) and 415 of the Code.
The Plan shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Section 401(k)(3), 401(k)(11), 401(k)(12),
410(b), or 416 of the Code, as applicable, by reason of the making of such
Catch-up Contributions.

 

2. Section 5.1(a) of the Plan shall be amended in its entirety to read as
follows:

 

  (a) Subject to the limitations of Section 4.4, Section 5.4 and Article 13, a
Participating Company shall make Matching Contributions on behalf of each
Participant who satisfies the eligibility requirements of Article 3. Matching
Contributions shall be made on Participant Elected Contributions and if
applicable, Catch-Up Contributions. The Matching Contribution shall be an amount
equal to 100% of the first 5% of Compensation that a Participant elects to
contribute to the Plan as a Participant Elected Contribution or a Catch-Up
Contribution, shall be allocated as of each pay period and shall not in the
aggregate exceed 5% of Compensation. A Matching Contribution shall be paid to
the Trustee as soon as reasonably practicable after the pay period to which it
relates and shall be allocated to the Accounts of Participants as provided in
Section 6.6.



--------------------------------------------------------------------------------

3. In all respects not amended, the Plan is hereby ratified and confirmed.

*******

To record this Second Amendment to the Plan as set forth herein, Amgen Inc. has
caused its authorized officer to execute this document this 13th day of July,
2006.

 

AMGEN INC. By:   /s/ Brian McNamee Title:   Senior Vice President, Human
Resources